UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1550


GILL SALEH HADDAD,

                    Plaintiff - Appellant,

             v.

ROGER SCHLOSSBERG, Trustee; COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00273-HEH)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gill Saleh Haddad, Appellant Pro Se. Frank Joseph Mastro, SCHLOSSBERG, MASTRO
& SCANLAN, Hagerstown, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gill Saleh Haddad appeals the district court’s order dismissing his complaint for

want of jurisdiction. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Haddad’s informal brief does not challenge the basis

for the district court’s disposition, he has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2